Case 1:17-cr-00155-LAK Document 192 Filed 05/30/19 Page 1 of 5

TRULINCS 54001048 - BRENNERMAN, RAHEEM J - Unit: ALF-U-B

ae EE RK eT Ne

FROM: 54001048

TO:

SUBJECT: Re: CLERK OF COURT
DATE: 05/25/2019 10:42:09 AM

 

x Raheem J. Brennerman (54001-048)
LSC] ALLENWOCD
P O Box 1000
White Deer, PA 17887-1000

 

Ms. RUBY J. KRAJICK
Clerk of Court
United States District Court
The Southern District of New York
500 Pearl Street
New York, New York 10007-1312
May 23, 2019

BY CERTIFIED FIRST CLASS MAIL

Re: United States v. Brennerman
Case No, 1:17-CR-155-LAK
Dear Ms. Krajick:

Defendant Pro Se Raheem Brennerman ("Brennerman") respectfully submits the appended supplemental correspondence
dated May 23, 2019, which should be docketed in tandem to the Omnibus motion dated May 3, 2019.

Should you require any further clarification, please do not hesitate to contact me.

Dated: May 23, 2019

White Deer, PA 17887-1000
RESPECTFULLY SUBMITTED

/sf Raheem J. Brennerman
Defendant Pro Se

 
Case 1:17-cr-00155-LAK Document 192 Filed 05/30/19 Page 2 of 5

TRULINCS 54001048 - BRENNERMAN, RAHEEM J - Unit: ALF-U-B

ee wee eee ee ee ee eee eee ee

FROM: 54001048

TO:

SUBJECT: Re: SUPPLEMENTAL CORRESPONDENCE
DATE: 05/24/2019 03:00:08 PM

x Raheem J. Brennerman (54001-048)
LSCI ALLENWOOD
P O Box 1000
White Deer, PA 17887-1000

The Honorable Lewis A. Kaplan
United States District Judge
The Southern District of New York
Danie! Patrick Moynihan U.S Courthouse
500 Pearl Street
New York, New York 10007
May 23, 2019

Re: United States v. Raheem Brennerman
Case No. 1:17-CR-155-LAK

Dear Judge Kaplan:

Defendant Pro Se Raheem Brennerman ("Brennerman") respectfully submits this supplemental correspondence to his Motion
for Reconsideration dated May 3, 2019, in an effort to bolster is argument for a Rule 45(b) of the Federal Rule of Criminal
Procedure consideration of the timeliness of his motion for relief (pursuant to Rule 33 of the Federal Rule of Criminal
Procedure) from the judgment of conviction and sentence, in light of the prosecutorial misconduct, deprivation and violation of
constitutional rights and Brady violation.

APPLICABLE LAW

"The standard for granting a motion for reconsideration is strict," and such motions "will generally be denied unless the moving
party can point to controlling decisions or data that the court overlooked-matters, in other words, that might reasonably be
expected to alter the conclusion reached by the [C]ourt. "Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The
major grounds justifying reconsideration are an intervening change of controlling law, the availability of new evidence, or the
need to correct a clear error or prevent manifest injustice." Vitgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255
(2d Cir. 1992) (internal quotation marks omitted). "A motion for reconsideration may not be used to plug gaps in an original
argument or to argue in the alternative once a decision has been made," nor is it appropriate "to use a motion to reconsider
solely to relitigate an issue already decided." Lopez v. Smiley, 375 F. Supp. 2d 19, 21-22 (D. Conn. 2055). See also Mody v.
Gen'l Elec. Co., No. 3:04-CV-358 (JCH), 2006 U.S. Dist. LEXIS 24439, 2006 WL 1168051, at *1 (D. Conn. Apr. 26, 2006).

A motion for a new trial-particularly one made more than fourteen days after trial-may be granted “only in the most extraordinary
circumstances." United States v. Spencer, 4 F.3d 115, 118 (2d Cir. 1993) (emphasis in original); see also United States v.
Gordils, 982 F.2d 64, 72 (2d Cir. 1992) ("We have explained that a district court must exercise great caution in determining
whether to grant a retrial on the ground of newly discovered evidence, and may grant only in the most extraordinary
circumstances.") "The ultimate test is whether letting a guilty verdict stand would be a manifest injustice.” United States v.
Canova, 412 F.3d 331,. 349 (2d Cir. 2006) (internal citations and quotations omitted).

On a Rule 33 motion, "the court may vacate any judgment and grant a new trial if the interest of justice so requires." Fed. R.
Crim. P. 33(a). Rule 33 states that a motion “for a new trial grounded on any reason other than newly discovered evidence must
be filed within 14 days after the verdict or finding of guilty ." Fed. R. Crim. P.33(b){2). "In the Second Circuit, claims for
ineffective assistance of counsel are not considered ‘new evidence’ within the meaning of Fed. R. Crim. P. 33(b)(1), and as
such, fall into the Fed. R. Crim. P. 33(b)(2} catchall." United States v. Blake, No. 10 CR 349 (RPP), 2011 U.S. Dist. LEXIS
86738, 2011 WIL. 3463030, at *4 (S.D.N.Y Aug. 5, 2011); see United States v. Rivera, No. 09-CR-619 (SJF), 2013 U.S, Dist.
LEXIS 82076, 2013 WL 2627184, at *3 (E.D.N.Y. June 11, 2013). While Rule 33 "confers broad discretion upon a trial court,"
the granting of the motion must be predicated upon the Court's need to avoid a perceived miscarriage of justice. United States
v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992). Rule 33 motions are typically granted “only in extraordinary circumstances."
United States v. Moore, 54 F.3d 92, 99 (2d Cir. 1995); see United States v. McCourty, 562 F.3d 458, 475 (2d Cir. 2009); United

States v. Torres, 128 F.3d 38, 48 (2d Cir. 1997).

Under Rule 33, "a defendant must bring a motion for new trial within 14 days of the verdict or finding of guilty, unless the court
Case 1:17-cr-00155-LAK Document 192 Filed 05/30/19 Page 3 of 5

TRULINCS 54001048 - BRENNERMAN, RAHEEM J - Unit: ALF-U-B

eee ee ee ee ee eee eee eee ere nem aw eenarnaan eae

finds that the late filing was the product of “excusable neglect.” United States v. Brown, 623 F.3d 104, 113 n.5 (2d Cir. 2010)
(quoting Fed. R. Crim. P. 45(b)(2)); see Eberhart v. United States, 546 U.S. 12, 19, 126 S. Ct. 403, 163 L. Ed. 2d 14 (2005)
(holding that Rule 33 is nonjurisdictional and must be read in conjunction with Rule 45(b)). "When an act must or may be done
within a specified period, the court on its won may extend the time, or for good cause may do so on a party's motion
made.....after the time expires if the party failed to act because of excusable neglect." Fed. R. Crim. P. 45(b). A finding of
excusable neglect requires consideration of various factors including: (1) “the danger of prejudice to the [non-movant]"; (2) “the
length of the delay and its potential impact upon judicial proceedings"; (3) "the reason for the delay, including whether it was in
the reasonable control of the movant"; and (4) "whether the movant acted in good faith. "United States v. Pauling, 256 F. Supp.
3d 329, 340 (S.D.N.Y. 2017) (quoting United States v. Hooper, 9 F.3d 257, 259 (2d Cir. 1993)); see United States v. Frederick,
868 F. Supp. 2d 32, 44 (E.D.N.Y, 2012) (noting that "[T]he determination is at bottom an equitable one, taking account of all
relevant circumstances surrounding the party's omission") (quoting Pioneer Inv. Servs. Co., 507 U.S. at 395 (footnote omitted)).

DISCUSSION

Brennerman highlighted in his motion for reconsideration dated May 3, 2019, the erroneous recharacterization of his motion for
relief as a 2255 motion in tension of well settled Second Circuit aw, which necessitates reconsideration of the denial at (Doc.
No. 188), particularly in light of the additional arguments presented in the reconsideration motion and this supplemental
correspondence.

Furthermore, in addition to the argument presented within the Motion for Reconsideration dated May 3, 2019, mainly violation of
the Confrontation Clause by depriving Brennerman of the right under the Compulsory Process guaranteed by the Sixth
Amendment due to the prosecution's deliberate refusal to produce the ICBC London lending files, Brennerman highlights that
such deliberate refusal to produce the ICBC London lending files was also a Brady violation.

Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d. 215 (1963) ("Brady") requires the prosecution to turn over
evidence favorable to the accused where the evidence is material to guilt or punishment. This includes evidence that affects the
credibility of witnesses. Wilson v. Beard, 589 F.3d 651 (3rd Cir. 2009). This rule requires disclosure of information actually
known to the prosecution and all information in the possession of the prosecutor's office, the police and anyone acting on
behalf of the prosecution. A Brady violation has three elements: (1) the evidence is favorable to the accused; (2} the
prosecution withheld it and (3) the accused was prejudiced because the evidence was material. Evidence is material if there is
a “reasonable probability" of a different outcome had the evidence not been suppressed. United States v. Bagley, 473 U.S. 667,
678, 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985). The prosecution has the obligation to disclose Brady material. Dennis v.
Secretary, 834 F.3d 263, 284 (3rd Cir. 2016). The accused does not have to prove that he would have won the case if the
prosecution had disclosed the evidence, but rather he has to show that the failure to produce the evidence undermined the right
to a fair trial. The evidence must be reviewed in totality. A different outcome includes an acquittal, hung jury or a conviction on a
lesser included offense. Turner v. United States, 137 S.Ct. 1885, 1897 (2017). In United States v. Lang, 2019 U.S. Dist. Lexis
65428 (4/17/19, DVI, St Croix), the court dismissed an indictment charging conspiracy to commit bank robbery and robbery
based on the reckless failure to disclose Brady material.

Here, the existence of the ICBC London lending files was known to the prosecution. Moreover the prosecution denied
Brennerman’s request for the entire ICBC London lending files prior to trial. Those files were materials because the files contain
the complete record of the transaction including the discussions with respect to discovery (whether ICBC London required
discovery or not) and settlement discussion. At trial, Brennerman could have used those records (the entire ICBC London
lending files) to impeach the testimony of Government's witness, Paul Hessler (for instance that ICBC London communicated to
Blacksands Pacific that it was less interested in discovery and more interested in settlement which would have conclusively
demonstrated that neither Blacksands or Brennerman willfully or flagrantly defied the court orders at issue} however
Brennerman was prejudiced because he was deprived the use of those files to challenge the prosecution's argument at trial
due to the prosecution deliberate refusal to produce the records.

In addition, Brennerman an incarcerated defendant was represented by Thompson Hine LLP at the time when he could have
timely filed his Rule 33 motion, thus the timely submission of the Rule 33 motion was not within his [Brennerman] control and
the attorneys at Thompson Hine LLP failed to timely file the motion or request for an extension of time to file the motion. They
{Thompson Hine] also failed to inform Brennerman that the Rule 33 motion was not filed.

RELIEF SOUGHT

Brennerman respectfully submits the above in an effort to bolster his pleading for relief from the judgment of conviction and
sentence pursuant to Rule 33 of the Federal Rule of Criminal Procedure.
Case 1:17-cr-00155-LAK Document 192 Filed 05/30/19 Page 4 of 5

TRULINCS 54001048 - BRENNERMAN, RAHEEM J - Unit: ALF-U-B

ee ee ee eee eee ete menen enews ecnmaaraaamccasarecaaceneeee

Dated: May 23, 2019

White Deer, PA 17887-1000
RESPECTFULLY SUBMITTED

/s/ Raheem J. Brennerman
Defendant
 

 

 

 

Lo
—
O
Te)
w
DS
- @
ou
“oO
on
&
iy
2

            

an

YIOK MON JO BZOLIISIG wreqnes

JaANeD JOTAPSTG se7e3s peqren
qanop FO BzeTO

om,

I

‘Eilad

7

-cr-00155-LAK Document BF

Case 1:17-(

 

 

BLUVai-gtauna

Bee a
Te

BAUVEN TTayng TELYYEN BIdung

      

 

cLa2 &é49 TOOO OFE0 Toe

oogl-2882+ Vd YASC SHUM

wun g@ wan

xog Od 0001

| NAQTT PooMmually 9594
UeUusuuaig f LUBeUueY

.

PN et POL tia tng
PRS

     

Soe eeefa-
Low
© s

: m
2
ca

  

ue

 

 

 

 

 

   

Soper PAU

 

 

 

> Br0-L00P
